United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3229
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             William Desmond Conrad

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: June 6, 2014
                               Filed: June 12, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

      William Conrad pleaded guilty, pursuant to a written plea agreement, to
possessing child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). At the plea
hearing, the district court1 accepted the guilty plea after Conrad repeatedly confirmed
he was pleading guilty voluntarily. Prior to sentencing, Conrad sought substitute
counsel and to withdraw his guilty plea. At the sentencing hearing, defense counsel
advised that Conrad believed he and counsel had reached an “impasse” because
counsel declined to file a motion to withdraw the plea on the ground that the Supreme
Court’s recent decision in Florida v. Jardines, 133 S. Ct. 1409 (2013), established that
the search of Conrad’s computer had violated his Fourth Amendment rights. The
district court ruled that Jardines was not relevant to this case, denied substitute counsel
and any motion to withdraw the plea, and sentenced Conrad to 151 months in prison
with supervised release for life.

       On appeal, newly appointed counsel filed a brief under Anders v. California,
386 U.S. 738 (1967), stating that only frivolous issues relating to Conrad’s guilty plea
and the denial of his request for substitute counsel could be raised on direct appeal.
Conrad filed a pro se supplemental brief arguing that the search of his computer
violated the Fourth Amendment; his guilty plea was not knowing and voluntary; the
court violated Federal Rule of Criminal Procedure 11 by not letting him withdraw the
plea and obtain substitute counsel; the statutes under which he was convicted are
invalid and unconstitutional; his Guidelines sentencing range was miscalculated; and
his sentence is excessive.

      Having carefully considered the record on appeal, we conclude: (1) the court
did not abuse its discretion in denying Conrad’s request for substitute counsel because
Jardines was not a valid basis to withdraw his guilty plea and the record showed the
plea was knowing and voluntary, see Fed. R. Crim. P. 11(d)(2)(B); Martel v. Clair,
132 S. Ct. 1276, 1287 (2012) (motion to substitute); United States v. Gray, 152 F.3d
816, 819 (8th Cir. 1998) (motion to withdraw plea); (2) Conrad’s valid plea forecloses


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                           -2-
any direct appeal challenge to the search of his computer, see United States v. Beck,
250 F.3d 1163, 1166 (8th Cir. 2001); (3) Conrad may not challenge Guidelines
calculations to which he stipulated in the plea agreement, see United States v.
Krzyzaniak, 702 F.3d 1082, 1084 (8th Cir. 2013); (4) his sentence within the
unobjected-to guidelines range is not substantively unreasonable, see United States
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009); and (5) his constitutional and
jurisdictional challenges to the conviction and sentence are without merit. We decline
to consider on direct appeal Conrad’s ineffective-assistance arguments. See United
States v. Hubbard, 638 F.3d 866, 869 (8th Cir. 2011).

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm
the judgment of the district court, and we grant counsel’s motion to withdraw, subject
to counsel informing appellant about procedures for seeking rehearing or filing a
petition for certiorari.
                         ______________________________




                                         -3-